Citation Nr: 9907693	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  Entitlement to service connection for body aches as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  Entitlement to service connection for memory loss as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

4.  Entitlement to service connection for hair loss as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

5.  Entitlement to service connection for fatigue as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

6.  Entitlement to service connection for cold sweats as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from February 1975 to February 
1978 and from September 1990 to March 1991.  He had active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

During a Persian Gulf Registry examination in April 1991, the 
veteran reported that he was definitely exposed to oil 
contamination and smoke.  He reported that he was involved in 
clearing a contaminated area or equipment and may have 
consumed for or drink that was contaminated by oil or smoke.

A veteran may be granted service connection for undiagnosed 
illness manifested by the symptoms he claims to have if he 
has disability to a compensable degree which becomes manifest 
not later than December 31, 2001, with a minimum of a six 
month period of chronicity.  Also, there must be objective 
evidence that is perceptible to an examining physician and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317 (1998).

The veteran has asserted in his substantive appeal that the 
RO had not considered records of VA treatment commencing in 
July 1994 and continuing through the date of his substantive 
appeal.  He seems to indicate that these records would show 
treatment for the claimed conditions.  These records should 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive, if not actual, knowledge of items 
generated by VA).  

This matter is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder any pertinent 
records maintained at the VA medical 
center at Montgomery, Alabama, that are 
not currently part of the claims folder.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for the disabilities which are the 
subject of this Remand.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and his 
representative a supplemental statement 
of the case, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


